Title: To George Washington from Brigadier General William Livingston, 12 August 1776
From: Livingston, William
To: Washington, George



May it please your Excellency
Eliz. Town [N.J.] 12 Augt 1776

Your Letter of the 8th Instant I recieved on a Journey to Brunswick on Friday last, when I had an Opportunity of Conferring with our Convention and urging your Excellency’s requisition

relating to the Militia, the propriety of which is so obvious—I returned on Saturday Evening and delayed answering your favour in hopes of recieving the resolution of Convention thereon—I have just been favoured with a rough Draught of their Ordinance which I shall send you as soon as I get a correct Copy.
The out Lines are—That the one half of the whole Militia without Exception, be immediately called out and join the flying Camp—That every Person refusing his attendance, be fined Three Pounds—That they be formed into 13 Battallions and to remain on Service one month and then to be relieved by the other half.
There being no mention made of any Number to be forwarded to New York, I take it for granted the whole are to be under your Excellency’s direction as to their Station &[ca].
The 2000 Men for the flying Camp under General Dickinson are in great forwardness and (altho’ very little acquainted with their duty) might answer a valuable Purpose in New York on the present Emergency, especially as their Places will be so soon filled by the half of the Militia now to be raised—A Considerable Body of the Militia must be kept here to supply the Place of the Pennsylvania Associators who are deserting their Post in Considerable Numbers notwithstanding the most spirited exertions of their Officers, and particularly their Colonel whose Behaviour does honor to his Province in particular and America in general.
We have taken such Measures as I hope will put a stop to any further Behaviour of this kind—This Corps since our Militia were dismissed have not carried on any of the works at the Point, which as soon as they are relieved by any Men under my Command, I shall order to be prosecuted with all possible Vigour, as it is more than probable the Enemy will attempt an Incursion into this Province, to which its present defenceless State in this part, seems strongly to invite them. I am with much Truth and regard Your Excellency’s Most Obedient & Hble Servt

Wil: Livingston

